DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings were received on 1st June 2022. These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over E.R. Brock (US 1,963,462) in view of Whitehead (US 4,913,580).
Regarding claim 1, E.R. Brock discloses: a connection method (Column 1, lines 1-4) to connect a shaft (#18, #21, #22) to a body (#13), the method comprising: forming as one piece (the latch #31 and the body #13 are combined together into one piece and there is no requirement on the claim for them to be formed as a single element of a single material), a movable latch (#31) and said body (#13) connected by way of a hinge (#32); actuating said movable latch to raise or lower a latching beak (#37) within a corresponding beak guide in the plastic body; inserting a shaft (#18, #21, #22) into a shaft guide (see annotated fig. below) in said body, wherein said shaft guide intersects perpendicularly with said beak guide (see Fig. 1); 

    PNG
    media_image1.png
    236
    344
    media_image1.png
    Greyscale

latching said shaft to said body via a mounting fixture (#25, #26) in the shaft with said latching beak (see Fig. 1); and wherein said body has a face end (#45) and a tail end (see annotated Fig. below).

    PNG
    media_image2.png
    165
    659
    media_image2.png
    Greyscale

E.R. Brock fails to directly disclose: latch and said body connected by a flexible hinge.
In the same field of endeavor, namely quick release connections, Whitehead teaches: latch and a body connected by a flexible hinge (see fig. 12 and 13 where the hinge connected to body #60 and latch #62 can be seen to be flexible).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the quick release connection of E.R. Brock so that the latch and a body connected by a flexible hinge as taught by Whitehead in order to have a male component hinge with the proper elasticity and resilience that can return to its as-molded condition when the latch is slides next to its female component, allowing the latching male component that’s against the retrograde movement to securely and reliable couple the structural members of the connecting assembly (Column 4, lines 32-50). 
Regarding claim 1, E.R. Brock fails to directly disclose: a plastic latch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the latch of a plastic material for the purpose of the integrally formed latch to deflect and elongate properly at the hinge and allow to return of the latch to its original position by itself, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over E.R. Brock (US 1,963,462), in view of Whitehead (US 4,913,580) and in further view of J.H. Richardson (US 2,682,414).
Regarding claim 2, the modified invention of E.R. Brock substantially discloses the invention of claim 2, the modified invention fails to further disclose: identifying a portion of said movable latch to actuate via a raised rib on said movable latch.
In the same field of endeavor, namely quick release connections, J.H. Richardson teaches: identifying a portion of said movable latch to actuate via a raised rib (#40 in fig. 2 has an outer knurled surface that can be observed to be small raised ribs) on said movable latch.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the latch of E.R. Brock so that a portion of said movable latch to actuate via a raised rib on said movable latch as taught by J.H. Richardson in order to allow the operator to more easily identify the depressible region of the movable latch and preventing slipping while handling the surface.
Regarding claim 3, the modified invention of E.R. Brock substantially discloses the invention of claim 2, the modified invention further discloses: placing an active region (see annotated fig. below of E.R. Brock) of said movable near said face end of said body (see annotated fig. below of E.R. Brock), wherein said active region of said movable latch is configured to be depressed to raise said latching beak (see Fig. 3, where active region is depressed and raising beak of E.R. Brock); 

    PNG
    media_image3.png
    225
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    325
    935
    media_image4.png
    Greyscale

and wherein said body is configured to be grasped near said tail end of said body and is thus prevented from inadvertently depressing said active region during said grasping (grasping the body #13 near the tail end in proximity to handle #10, a visual distance separation is seen from body #13 to the active region of latch that the user must intentionally travel in order to depress the active region of the latch and thus, preventing the user from inadvertently activating the active region of the latch of E.R. Brock).

Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over E.R. Brock (US 1,963,462) in view of J.H. Richardson (US 2,682,414) and in further view of Hou (US 2003/0021626).
Regarding claim 4, E.R. Brock discloses: a quick release connection (Fig. 1 and 3) comprising: 
a body (#10, #11, #12, #13) with a face end (#45); 
an interface (#15) opening at said face end collinear with a shaft guide (see annotated fig. below) configured to accept a shaft (Fig. 1, #18, #21, #22); 

    PNG
    media_image5.png
    233
    340
    media_image5.png
    Greyscale

a movable latch (#31) with a first side (Fig. below), a second side (Fig. below) and a middle region (Fig. below) formed as part of the hinge portion (see Fig. 1); 

    PNG
    media_image6.png
    321
    797
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    191
    355
    media_image7.png
    Greyscale

a beak (#37) extending from said latch into said beak guide (see annotated fig below) wherein said beak is configured to connect with a corresponding mounting fixture (#25, #26) on said shaft (#18, #21, #22 see Fig. 1).

    PNG
    media_image8.png
    197
    342
    media_image8.png
    Greyscale

Regarding claim 4, E.R. Brock discloses the invention substantially as claimed, except E.R. Brock fails to directly disclose: a beak guide with an open top and an open bottom generally perpendicular to said shaft guide and intersecting said shaft guide; and a plastic hinge portion integrally formed as part of said body.
In the same field of endeavor, namely quick release connections, J.H. Richardson teaches: a beak guide (#26) with an open top (#24) and an open bottom (see annotated fig. below) generally perpendicular to said shaft guide (see Fig. 1) and intersecting said shaft guide (Column 2, lines 1-3).

    PNG
    media_image9.png
    194
    372
    media_image9.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick release connection of E.R. Brock so that a beak guide with an open top and an open bottom is generally perpendicular to said shaft guide and intersecting said shaft guide as taught by J.H. Richardson in order to receive the angulated beak in the intended position and lock the shaft in position (Column 2, lines 1-6). 
In the same field of endeavor, namely quick release connections, Hou teaches: a plastic hinge portion (hinge on latch #21) integrally formed as part of said body (#21 is extended from the exterior of body #20 as is integrally formed as one piece; paragraph 0016).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick release connection of E.R. Brock so that a plastic hinge portion is integrally formed as part of said body as taught by Hou in order to allow the end to easily and securely engage with the notch of the shaft to prevent sliding and save in assembly costs (Paragraph 0016).

Regarding claim 4, E.R. Brock as modified fails to directly disclose: a plastic latch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the latch of a plastic material for the purpose of the integrally formed latch to deflect and elongate properly at the hinge and allow to return of the latch to its original position by itself, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

Regarding claim 5, the modified invention of E.R. Brock substantially discloses the invention of claim 4, the modified invention further discloses: a distal end (#18 of E.R. Brock) having a mounting fixture (#25, #26 of E.R. Brock) wherein said mounting fixture is configured to cooperate with said beak to mount and unmount said shaft (see fig. 1 and 3 of E.R. Brock); and a proximal end (#21, #22) configured to mate with said shaft guide (see Fig. 1 of E.R. Brock).

Regarding claim 6, the modified invention of E.R. Brock substantially discloses the invention of claim 4, the modified invention further discloses: an active region (see annotated fig. below of E.R. Brock) on said first side of said movable latch and an inactive region (see annotated fig below of E.R. Brock) on said second side of said movable latch; and, wherein said beak extends from said inactive region (see annotated fig. below where beak extends from region of E.R. Brock).

    PNG
    media_image6.png
    321
    797
    media_image6.png
    Greyscale


Regarding claim 7, the modified invention of E.R. Brock substantially discloses the invention of claim 6, the modified invention further discloses: wherein depressing said active region raises said inactive region and said beak thereby unlatching said shaft (see Fig. 3 of E.R. Brock).

Regarding claim 8, the modified invention of E.R. Brock substantially discloses the invention of claim 6, the modified invention fails to further disclose: comprising a raised rib on one of said active or inactive region to act as a physical cue indicating the area of said region to depress to raise said beak.
In the same field of endeavor, namely quick release connections, J.H. Richardson teaches: comprising a raised rib (#40 in fig. 2 has an outer knurled surface that can be observed to be small raised ribs) on one of said active or inactive region to act as a physical cue indicating the area of said region to depress to raise said beak (#40 in fig. 2 is enlarged and has a knurled surface to indicate and help the depression of the latch; Paragraph 0016).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the latch of E.R. Brock so that comprising a raised rib on one of said active or inactive region to act as a physical cue indicating the area of said region to depress to raise said beak as taught by J.H. Richardson in order to allow the operator to more easily identify the depressible region of the movable latch and preventing slipping while handling the surface.
Claim 9-11, 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over E.R. Brock (US 1,963,462) in view of Whitehead (US 4,913,580), in further view of J.H. Richardson (US 2,682,414), Hou (US 2003/0021626) and Elliston (US 4,776,246).

Regarding claim 9, E.R. Brock discloses: an ergonomic quick release system (Fig. 1 and 3) comprising: a shaft (Fig. 1, #18, #21, #22) with a distal end (#18) having a mounting fixture (#25, #26) and a proximal end (#21, #22); and 
a handle (#10, #11, #13) with a front half section (region of #13 in proximity to #18 and #44) and a back half section (#10, #11), said front section comprising: 
a face end (#45, see Fig. 4) with an interface (#15); 
a shaft guide (see annotated fig. below) collinear with the interface configured to accept said proximal end of said shaft (Fig. 1, #18, #21, #22); 

    PNG
    media_image5.png
    233
    340
    media_image5.png
    Greyscale

wherein said plastic movable latch has a first side (see fig. below), a second side (see fig. below) and a middle region (see fig. below) in between said first side and said second side; wherein said first side of said plastic movable latch faces said actuation surface (see Fig. 1) and a beak (#37) configured to form a latch (#37, see fig. 1) cooperating with said mounting fixture of said shaft extends therefrom; 

    PNG
    media_image10.png
    321
    797
    media_image10.png
    Greyscale

    PNG
    media_image7.png
    191
    355
    media_image7.png
    Greyscale

and, wherein pressing on said movable latch lifts said beak out of said mounting fixture (see Fig. 3).
Regarding claim 9, E.R. Brock discloses the invention substantially as claimed, except E.R. Brock fails to directly disclose: a beak guide with an open top and an open bottom generally perpendicular to said shaft guide and intersecting said shaft guide; and a plastic flexible region hinge portion integrally formed between an actuation surface of said front half of said plastic molded handle and a plastic movable latch.
 
In the same field of endeavor, namely quick release connections, J.H. Richardson teaches: a beak guide (#26) with an open top (#24) and an open bottom (see annotated fig. below) generally perpendicular to said shaft guide (see Fig. 1) and intersecting said shaft guide (Column 2, lines 1-3). 

    PNG
    media_image9.png
    194
    372
    media_image9.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick release connection of E.R. Brock so that a beak guide with an open top and an open bottom is generally perpendicular to said shaft guide and intersecting said shaft guide as taught by J.H. Richardson in order to receive the angulated beak in the intended position and lock the shaft in position (Column 2, lines 1-6).
In the same field of endeavor, namely quick release connections, Hou teaches: a plastic region hinge portion (hinge on latch #21) integrally formed between an actuation surface (see fig. 3) of said front half of said plastic molded handle and a plastic movable latch (#21; hinge is between surface of shaft and latch, see fig. 3).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the latch of E.R. Brock so that a plastic region hinge portion is integrally formed between an actuation surface of said front half of said plastic molded handle and a plastic movable latch as taught by Hou in order to allow the end to easily and securely engage with the notch of the shaft to prevent sliding and save in assembly costs (Paragraph 0016).
In the same field of endeavor, namely quick release connections, Whitehead teaches: a flexible region hinge (see fig. 12 and 13 where the hinge connected to body #60 and latch #62 can be seen to be flexible).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the quick release connection of E.R. Brock so that the hinge region is flexible as taught by Whitehead in order to have a male component hinge with the proper elasticity and resilience that can return to its as-molded condition when the latch is slides next to its female component, allowing the latching male component that’s against the retrograde movement to securely and reliable couple the structural members of the connecting assembly (Column 4, lines 32-50).

Regarding claim 9, E.R. Brock fails to directly disclose: a plastic molded handle; however, Elliston discloses that it is old and well known in the tool handle art to use plastic molded handles for their light weight and inexpensive manufacturing. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the handle of a plastic molded material for the purpose of the handle being rigid enough to perform the operations of the tool and being able to be molded to a shape comfortable to hand that is light weight and easy to manufacture  Moreover, this limitation is a product-by-process claim. A product-by-process claim is a product claim, in which a product is defined at least in part in terms of the method or process by which it is made. A product-by-process claim may be in either independent or dependent form. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) see MPEP section 2113. Thus, even though the modified device of Brock is silent as to the process used to make the handle, it appears that the product in the modified device of Brock would be the same or similar as that claimed.

Regarding claim 10, the modified invention of E.R. Brock substantially discloses the invention of claim 9, the modified invention further discloses: wherein said plastic movable latch further comprises: an active region (see fig. below of E.R. Brock) on said second side (see fig. below of E.R. Brock) and an inactive region (see fig. below of E.R. Brock) on said first side (see Fig. 1 of E.R. Brock); and, wherein said beak extends from said inactive region (see fig. below of E.R. Brock).

    PNG
    media_image10.png
    321
    797
    media_image10.png
    Greyscale


Regarding claim 11, the modified invention of E.R. Brock substantially discloses the invention of claim 10, the modified invention further discloses: wherein depressing said active region of said plastic movable latch raises said inactive region of said plastic movable latch and (see fig. 3 of E.R. Brock), in turn, said beak attached to said inactive region (see Fig. 3 of E.R. Brock), thereby unlatching the shaft.

Regarding claim 14, the modified invention of E.R. Brock substantially discloses the invention of claim 10, the modified invention fails to further discloses: comprising a raised rib on one of the active or inactive region to act as a physical cue indicating the area of said region to depress to raise said beak.
In the same field of endeavor, namely quick release connections, J.H. Richardson teaches: comprising a raised rib (#40 in fig. 2 has an outer knurled surface that can be observed to be small raised ribs) on one of the  active or inactive region to act as a physical cue indicating the area of said region to depress to raise said beak (#40 in fig. 2 is enlarged and has a knurled surface to indicate and help the depression of the latch; Paragraph 0016).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the
claimed invention to modify the latch of E.R. Brock so that comprising a raised rib on one of said active or inactive region to act as a physical cue indicating the area of said region to depress to raise said beak as taught by J.H. Richardson in order to allow the operator to more easily identify the depressible region of the movable latch and preventing slipping while handling the surface.

Regarding claim 18, the modified invention of E.R. Brock substantially discloses the invention of claim 9, the modified invention further discloses: wherein said front half of said plastic molded handle and said second half of said plastic molded handle are separate parts (#11 is separate part from #13 and is locked by pin #14; column 1, lines 48-58 of E.R. Brock) which may be of dissimilar materials (it is not required to have dissimilar materials).

Regarding claim 19, the modified invention of E.R. Brock substantially discloses the invention of claim 9, the modified invention further discloses: a first handle interface (#13; see annotated fig. below of E.R. Brock) formed opposite the face end; a second handle interface (#10; see annotated fig. below of E.R. Brock) formed on the back half; and wherein the interfaces cooperate to connect the halves (see Fig. 1 of E.R. Brock).

    PNG
    media_image11.png
    202
    571
    media_image11.png
    Greyscale


Claims 12, 13, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over E.R. Brock (US 1,963,462) in view of Whitehead (US 4,913,580), in further view of J.H. Richardson (US 2,682,414, (US 2003/0021626), Elliston (US 4,776,246) and in further view of Ivinson et al. (US 2016/0214242).
Regarding claims 12, 13 and 15, the modified invention of E.R. Brock substantially discloses the invention of claim 9, except E.R. Brock fails to directly disclose: wherein the shaft in cross section has at least a portion that is one of square, hexagon, polygon, circular and non-circular (claim 12);
wherein the shaft has a portion that in cross section is circular with one flat axial region (claim 13);
wherein a portion of the guide is a fixing guide which cooperates with the flat axial section of prevent an inserted shaft from rotating (claim 15).
In the same field of endeavor, namely quick release connections, Ivinson et al. teaches: wherein the shaft in cross section has at least a portion that is one of square, hexagon, polygon, circular and non-circular (Fig. 4, 5 and 6A);
wherein the shaft has a portion (#101) that in cross section is circular with one flat axial region (#105);
wherein a portion of the guide (#10) is a fixing guide (#12) which cooperates with the flat axial section of prevent an inserted shaft from rotating.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick release connections of E.R. Brock so that the shaft in cross section has at least a portion that is one of square, hexagon, polygon, circular and non-circular;
wherein the shaft has a portion that in cross section is circular with one flat axial region;
wherein a portion of the guide is a fixing guide which cooperates with the flat axial section of prevent an inserted shaft from rotating as taught by Ivinson et al. in order to limit the orientation of the hinge and allow the shaft to mate with the hinge (Paragraph 0009-0011). 

Regarding claim 16, the modified invention of E.R. Brock substantially discloses the invention of claim 9, except for: wherein the molded handle is a single component and the back half section is one of shaped, elongated and "T".  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the molded handle to a single component with the back half having an elongated “T” for the purpose of fastening together the tool shaft (Paragraph 0038) and a flexible hand held handle (Paragraph 0040) for better manual control of the tool if needed, because it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)

Regarding claim 17 the modified invention of E.R. Brock substantially discloses the invention of claim 9, the combination further discloses: wherein the molded handle is at least two components (handle has two components, #30 and #50 of Ivinson et al.) and the back half section is one of shaped, elongated and "T" (see Fig. 5 of Ivinson et al.).

Response to Arguments
Applicant's arguments filed 1st June 2022 have been fully considered but they are not persuasive.
Applicant argues that Whitehead or Brock does not have a one piece movable latch and a body connected by way of a hinge since the lever is a separate component from the body of the device and connected at or by a pivot point and controlled by a coiled expansion spring of Brock apparatus. This is not persuasive because the latch and the body are combined together into one piece and there is no requirement on the claim for them to be formed as a single element of a single material. 
Applicant argues that Whitehead or Brock does not have a body that is configured to be grasped near the tail end of the body to prevent an inadvertent depression of the active region of the latch since the ergonomic handle is not designed to avoid a user from inadvertently activating the connection mechanism of Brock apparatus. This is not persuasive because by grasping the body #13 near the tail end in proximity to handle #10, a visual distance separation is seen from body #13 to the active region of latch that the user must intentionally travel in order to depress the active region of the latch. Thus, preventing the user from inadvertently activating the active region of the latch.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722